                                               United States Bankruptcy Court
                                               Eastern District of Wisconsin
In re:                                                                                                     Case No. 16-23309-svk
Victor G. Armendariz                                                                                       Chapter 13
Ruth Armendariz
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0757-2                  User: amg                          Page 1 of 1                          Date Rcvd: Oct 18, 2018
                                      Form ID: pdf6                      Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 20, 2018.
db/jdb         +Victor G. Armendariz,   Ruth Armendariz,   1118 South Layton Boulevard,
                 Milwaukee, WI 53215-1635

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 20, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 18, 2018 at the address(es) listed below:
              D Alexander Martin    on behalf of Creditor   Alliance Realty Capital LLC dmartin@odesslaw.com,
               bknotices@odesslaw.com
              Jonathan D. Mas   on behalf of Joint Debtor Ruth Armendariz ConsumerAdvocatesECF@gmail.com,
               attyjasonmas@gmail.com
              Jonathan D. Mas   on behalf of Plaintiff Ruth Armendariz ConsumerAdvocatesECF@gmail.com,
               attyjasonmas@gmail.com
              Jonathan D. Mas   on behalf of Debtor Victor G. Armendariz ConsumerAdvocatesECF@gmail.com,
               attyjasonmas@gmail.com
              Jonathan D. Mas   on behalf of Plaintiff Victor G. Armendariz ConsumerAdvocatesECF@gmail.com,
               attyjasonmas@gmail.com
              Kevin P. Sullivan   on behalf of Creditor   City of Milwaukee, City Clerk ksulli@milwaukee.gov,
               JGibelev@milwaukee.gov,cabankruptcy@milwaukee.gov
              Office of the U. S. Trustee   ustpregion11.mi.ecf@usdoj.gov
              Rebecca R. Garcia   on behalf of Trustee Rebecca R. Garcia filings@ch13oshkosh.com
              Rebecca R. Garcia   filings@ch13oshkosh.com
                                                                                            TOTAL: 9




                            Case 16-23309-svk              Doc 53       Filed 10/20/18            Page 1 of 2
THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT
By: Susan V. Kelley
    Chief United States Bankruptcy Judge


DATED:     October 18, 2018

                                                 Susan V. Kelley
                                                 Chief United States Bankruptcy Judge
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF WISCONSIN
In re                                                            Chapter 13
Victor G. Armendariz and                                         Case No. 16í23309ísvk
Ruth Armendariz,
                  Debtors.

      ORDER APPROVING TRUSTEE'S FINAL ACCOUNT, DISCHARGING THE
              TRUSTEE, AND CLOSING THE CHAPTER 13 CASE

    The chapter 13 trustee filed a final report and account and certified that the estate has been
fully administered. The trustee received funds in the amount of $15,933.00 and disbursed those
funds in accordance with the final account. The court received no objection within the time period
prescribed by Fed. R. Bankr. P. 5009.

   IT IS THEREFORE ORDERED: The trustee's final account is approved, the trustee's bond is
released, the trustee is discharged, and the chapter 13 case is closed.


                                               ####




               Case 16-23309-svk      Doc 53    Filed 10/20/18     Page 2 of 2
